EXAMINER’S AMENDMENT
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or suggest a floor cleaning system, having a mobile floor cleaning apparatus that comprises at least one cleaning unit for cleaning a floor surface, a reservoir for receiving a cleaning liquid, a dirt receiving device for taking up dirty liquid from the floor surface, and a dirty liquid container into which the dirty liquid is transferable, and further having a docking station for the floor cleaning apparatus, which is docked thereto in a docked position, wherein, when the floor cleaning apparatus is in the docked position, the connection elements are coupled to one another such that the reservoir is tillable with the cleaning liquid via the at least one liquid conduit and a rinsing liquid for rinsing the dirty liquid container is applicable to the rinsing device via the at least one liquid conduit.
Any comments considered necessary by applicant must be submitte8d no later than the payment of the issue fee and, to avoid processing delays, should pr9eferably accompany the issue fee.  Such submissions should be clearly labeled “Com10ments on Statement of Reasons for Allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Redding whose telephone number is (571)272-1276.  The examiner can normally be re15ached on M-F 6:00-2:00 est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/David Redding/           Primary Examiner, Art Unit 3723